Citation Nr: 0938738	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-25 093	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1967 
to December 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Baltimore, Maryland (RO).  An 
October 2007 rating decision denied service connection for 
anxiety discomfort and anxiety disorder (claimed as 
depression).  The Veteran was notified of this denial later 
in October 2007, and no timely notice of disagreement is of 
record.  Consequently, the October 2007 denial is final and 
is not part of the Veteran's current appeal.  38 C.F.R. 
§ 3.160(d) (2009).

The RO denied the Veteran's claim in an October 2007 
Supplemental Statement of the Case on a de novo basis without 
indicating that the claim had been reopened.  The Board notes 
that even if the RO determined that new and material evidence 
was presented to reopen the claim for service connection for 
PTSD, such is not binding on the Board, and the Board must 
first decide whether evidence has been received that is both 
new and material to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received.  


FINDINGS OF FACT

1.  The original claim of service connection for PTSD was 
denied by the RO in an unappealed rating decision in February 
1999; unappealed rating decisions in December 2002 and May 
2003 denied reopening of the claim.   

2.  The evidence received subsequent to the May 2003 denial 
of reopening does not relate to the unsubstantiated fact of 
current diagnosis of PTSD that is necessary to substantiate 
the claim, so does not, by itself or in connection with the 
evidence previously assembled, raise a reasonable possibility 
of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied reopening of 
service connection for PTSD became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

In May 2005, the RO sent the Veteran a letter in which he was 
informed of the requirements needed to establish service 
connection for PTSD based on new and material evidence.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a veteran of the 
evidence and information that is necessary to reopen the 
claim and VA must notify a veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court also held 
that VA's obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the VCAA notification letter provided to the 
Veteran in May 2005 complies with the holding in Kent.  The 
RO informed the Veteran that the claim was originally denied 
because there was no diagnosis of PTSD.  

The Board notes that the Veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if his claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in September 2007.  With respect to the claim to 
reopen, VA's duty to assist the Veteran in the development of 
his claim is not triggered unless and until a claim is 
reopened.  See 38 U.S.C.A. § 5103A.  In this case, the Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).  

Laws and Regulations on Reopening Service Connection

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

Because the Veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  "New" evidence means existing 
evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2009).  

With regard to the second PTSD criterion, the evidence of an 
in-service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  



Analysis of Reopening 

Evidence On File Prior To May 2003

The evidence shows that the Veteran served in the Republic of 
Vietnam and was awarded the Combat Action Ribbon.  
Consequently, the Veteran is considered to have engaged in 
combat with the enemy.  

The issue of service connection for PTSD was originally 
denied by the RO in an unappealed rating decision in February 
1999 because of the absence of a diagnosis of PTSD.  
Unappealed RO decisions in December 2002 and May 2003 
continued to deny reopening because new and material evidence 
had not been received.  The evidence on file at the time of 
the May 2003 rating decision consisted of the Veteran's 
service treatment records, a March 1998 VA hospital report, a 
December 2002 VA examination report, and a March 2003 lay 
statement from the Veteran's supervisor at work.    

The previous evidence, including the Veteran's treatment 
records, do not reveal any complaints or findings of a 
psychiatric disorder, including on service discharge 
examination in December 1970.  

The Veteran was hospitalized at a VA facility in March 
1998 for psychiatric problems.  It was reported that he 
did not have a psychiatric history.  The admitting 
diagnosis was adjustment disorder with depressed mood and 
suicidal ideation, rule out depressive disorder, and rule 
out substance induced mood disorder with suicidal 
ideation.

On VA psychiatric examination in December 2002, which 
included review of the claims file, the examiner did not 
diagnose a psychiatric disorder, concluding that the 
Veteran did not display adequate symptomatology to warrant 
a diagnosis of PTSD.

According to a March 2003 letter from the Veteran's 
supervisor at work, who had known and worked with the 
Veteran for 23 years, the Veteran's work ability was 
adversely affected by his service in Vietnam.

Evidence Received Since May 2003

The evidence received since the final May 2003 rating 
decision consists of VA treatment records from January 2000 
to July 2007, a September 2007 examination report, and 
statements by and on behalf of the Veteran.

The Veteran continues to assert that he has PTSD caused by 
stressful events to which he was exposed in service.  

The VA treatment records received by VA after May 2003 
include several psychiatric diagnoses, including adjustment 
disorder, depression, and anxiety disorder.  

After review of the claims files and examination of the 
Veteran by a VA health care provider in September 2007, the 
examiner diagnosed anxiety discomfort and cannabis and 
cocaine abuse.  The examiner concluded that the Veteran did 
not have PTSD.

Although there is evidence of a service stressor, there is 
still no competent evidence of diagnosis of PTSD.  
Consequently, there cannot be a nexus opinion in favor of the 
claim.  With respect to the Veteran's statements, as well as 
the March 2003 lay statement on file, while the Veteran is 
competent to report psychiatric symptoms that he experienced 
at any time, his lay statements are not competent evidence to 
establish a current diagnosis of PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Thus, the additional evidence received since the May 2003 RO 
decision does not relate to the unestablished fact necessary 
to substantiate the claim by showing a current diagnosis of 
PTSD, so does not raise a reasonable possibility of 
substantiating the claim.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (observing that evidence of the claimant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  Accordingly, the Board finds that the claim for 
service connection for PTSD is not reopened.

The Board has considered the applicability of the Federal 
Circuit Court's holding in Boggs v. Peake, 520 F.3d 1330, 
1334-35 (Fed. Cir. 2008), that a newly-diagnosed psychiatric 
disorder, even if medically related to a previously diagnosed 
disorder, is not the same for jurisdictional purposes when it 
has not been previously considered; therefore, the new 
diagnosis may serve as new and material evidence sufficient 
to reopen a previously denied claim.  This Veteran's case is 
distinguishable from Boggs because, in this case, the RO has 
already fully recognized the Veteran's non-PTSD psychiatric 
diagnoses, and has adjudicated that claim for service 
connection for psychiatric disorder on the merits in an 
October 2007 rating decision.  

The Board has also considered the applicability of the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam), that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
While as a general principle claims for service connection 
for psychiatric diagnoses, especially where there are various 
psychiatric diagnoses other than the one claimed, might all 
be adjudicated together, in this case the claim to reopen 
service connection for PTSD (since a prior final denial in 
May 2003) is being addressed in the Board decision, wherein 
the claim for compensation for non-PTSD diagnosed psychiatric 
disorders was adjudicated on the merits in an October 2007 RO 
rating decision. 

This Veteran's case is distinguishable from Clemons because 
in this Veteran's case the Board and RO adjudications fully 
adjudicate the full scope of the Veteran's claimed and 
diagnosed psychiatric disorders.  In contrast to Clemons, in 
which the Board refused to adjudicate any non-PTSD diagnosed 
psychiatric disorder, construed the issue narrowly, and even 
refused to refer to the RO claims for service connection for 
the non-PTSD psychiatric diagnoses, in this Veteran's case, 
both the Board and the RO explicitly recognize the Veteran's 
non-PTSD diagnosed disorders, and have insured that such non-
PTSD diagnosed disorders of record were recognized as a claim 
for compensation, and that the claim for such non-PTSD 
psychiatric disorders has been addressed on the merits.  
Because of the procedural history as to how the Veteran's 
claim to reopen service connection for PTSD was developed and 
arrived for the Board's decision, including that the Court's 
holding in Clemons was issued after the appeal on the issue 
of reopening service connection for PTSD had already been 
perfected to the Board, the Board finds it most appropriate 
to address the appellate issue before it, namely, reopening 
service connection for PTSD.  By this decision, the Board is 
addressing the appellate issue before it, and has assured 
itself that the remaining aspect of a claim for compensation 
(service connection) for non-PTSD psychiatric disorders have 
been fully addressed by VA.  The Veteran will have an 
opportunity to appeal any aspect of the October 2007 RO 
merits adjudication of service connection non-PTSD 
psychiatric disorders with which he disagrees.  


ORDER

As new and material evidence has not been received, service 
connection for PTSD is not reopened; the appeal is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


